Citation Nr: 1645853	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-23 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right shoulder or clavicle disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to January 1994, with addition service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  In a September 2012 statement, the Veteran withdrew that request.  38 C.F.R. § 20.704 (e) (2015).

This matter was previously before the Board in March 2013 and August 2015.  At those times, the Board remanded all issues on appeal for additional development.


REMAND

The Board regrets the delay inherent with another remand.  However, based on new medical evidence, the Board finds further development of the record is necessary to properly adjudicate the claim.  VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The August 2015 remand produced new information regarding the Veteran's medical history and conditions.  The November 2015 VA examinations showed that prior to entrance, the Veteran had sustained a football injury, consisting of concussion with loss of consciousness in 1981.  That was followed by multiple motor vehicle accidents in 1992, 1999, 2004, 2005, and 2006.  A February 1992 service medical record shows the Veteran with pain in the right side of the neck and head since being in a motor vehicle accident a few days earlier.  The November 2015 VA examinations also note an April 2002 basketball injury, sustained during a period of ACDUTRA, consisted of the Veteran being struck on the top of the head by the basketball, a brief loss of consciousness, a fall to the ground on his right shoulder, a recovery, and then a fall forward to the ground striking his face, witnesses stated.

The November 2015 VA examinations also noted that the Veteran had mild numbness in his right, upper extremity due to radiculopathy involving the C5-C6 nerve roots of the cervical spine.  Accordingly, another remand is necessary to obtain an opinion that contains a complete rationale and consider the complete evidence. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development in the August 2015 was not fully completed and must be conducted prior to adjudication.

The November 2015 VA examiner did not address the 1992 motor vehicle accident in opining about service connection for a cervical spine disability.  Neither was the August 2002 MRI test addressed in opining about service connection for the right shoulder or clavicle disability.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination and opinion that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those relating to a 1981 football injury, consisting of concussion with loss of consciousness, and associate them with the claims file.

2.  Then, schedule the Veteran for a traumatic brain injury (TBI) examination with a designated specialist (physiatrist, psychiatrist, neurologist, or neurosurgeon), for the purpose of ascertaining the nature and etiology of any residuals related to TBI, including headaches.  The examiner must review the claims file, and the report should note that review, including review of medical records showing that the Veteran sustained a football injury, consisting of concussion with loss of consciousness in 1981 prior to active duty service; service medical records from August 1991 that show the Veteran reporting that he usually had one bad headache each month; the November 2015 VA examinations reporting the Veteran's April 2002 basketball injury and the related service medical records; and a February 1992 service medical record showing the Veteran with pain in the right side of the head since being in a motor vehicle accident a few days earlier.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether a TBI clearly and unmistakably existed prior to active service.  If so, the examiner should opine whether any pre-existing TBI clearly and unmistakably was not aggravated during active service.  The examiner should state whether there was any permanent increase in disability of any pre-existing TBI during service.  If so, the examiner should opine whether any increase represented the natural progress of the disorder.  If it is not clear and unmistakable that a TBI disability preexisted service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current TBI or headache disability had its onset in or was caused by service, or by any incident during service.

3.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any right shoulder or clavicle disability.  The examiner must review the claims file and the report should indicate that review, including review of the November 2015 VA examinations reporting the Veteran's April 2002 basketball injury and the related service and private medical records the April 2002 injury, including an August 2002 MRI.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder or clavicle disability had its onset in or was caused by service, or by any incident during service.

4.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor for the purpose of ascertaining the nature and etiology of any cervical spine disability.  The examiner must review the claims file, and the report should indicate that review, including review of the November 2015 VA examinations reporting the Veteran's April 2002 basketball injury and the March 1989, February 1992, and April 2002 service medical records that document neck injuries.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability had its onset in or was caused by the service, or by any incident during service.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

